UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1980


In Re:   JASON J. SMITH-BEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (5:09-cv-00746)


Submitted:   December 21, 2010               Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jason J. Smith-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason J. Smith-Bey petitions for a writ of mandamus,

asking this court to order the district court to direct service

of his civil rights complaint on the defendants named therein.

Our   review    of    the    district    court’s   docket    reveals    that   the

district   court      directed    service     of   process   on    September   20,

2010,   and    that    service    was     effectuated    shortly     thereafter.

Accordingly, because the district court has taken the action

Smith-Bey seeks, we deny the mandamus petition as moot.                         We

dispense      with    oral    argument     because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  PETITION DENIED




                                          2